REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for allowance: The prior art of record fails to teach all the limitations of the claims.  In particular, (independent) Claims 1 and 10 have the following limitations, in combination with the other claim elements, that are not found in the prior art: 

...configuring the host to individually transmit the plurality of firmware update files to the terminal device and determine whether or not a Kth firmware update file of the plurality of firmware update files needs to be compressed by executing an algorithm before transmitting the Kth firmware update file, …configuring the host to compress the Kth firmware update file by executing a compression algorithm and transmit the compressed Kth firmware update file to the terminal device; in response to determining that the Kth firmware update file does not need to be compressed, configuring the host to transmit the original Kth firmware update file to the terminal device; …and update a corresponding one of the plurality of firmwares by using the decompressed Kth firmware update file, and configuring, for the original Kth firmware update file, the terminal device to use the original Kth firmware update file to update the corresponding one of the plurality of firmwares.


These limitations, in combination with the other claim elements, are not present in the prior art of record and would not have been obvious to a person of ordinary skill in the art at the time of the invention; thus, Claims 1-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached on Mon-Fri 9am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Though not relied on, the Office considers the additional prior art listed in the Notice of Reference Cited form (PTO-892) pertinent to Applicant's disclosure.  The listed US and foreign patents and published applications [*Entries A and N*] relate to device firmware updating methods.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/C. T./
Examiner, Art Unit 2191
7 February 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191